Citation Nr: 0911449	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-28 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from August 
1977 to July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for 
hepatitis.  Specifically, a VA treatment record dated July 
2005 reveals that laboratory testing for the "Hep C Ab  HCV 
Ab" [Hepatitis C Anti-body] to be positive.  However another 
July 2005 VA test report of record indicates that HCV Ab to 
be Negative.  The medical history relied upon in the recent 
VA treatment records is also questionable referring to a 
history of hepatitis C diagnosis in 1971.  

Review of the evidence of record reveals that the Veteran 
served on active duty from August 1977 to July 1981.  A 
February 1978 service treatment record indicates that the 
Veteran had complaints of urethral discharge and dysuria.  
Recent sexual contact was reported.  The diagnosis was that 
gonorrhea was suspected and he was treated with tetracycline.  
Service treatment records further reveal that in August 1978 
he was seen for symptoms of nausea, flank pain, dark colored 
urine, and jaundiced sclera.  The Veteran was admitted for 
inpatient treatment and evaluated for hepatitis.  A service 
department hospital discharge summary reveals that the 
Veteran was hospitalized from August 15, 1978 to September 8, 
1978 with a diagnosis of "hepatitis."  This record merely 
indicates "hepatitis" on the admission and discharge 
diagnoses without specifically identifying the type of 
hepatitis.  The treatment narrative indicates that the 
"patient does have hepatitis B."  However, review of all of 
the laboratory tests documented in the discharge summary, and 
the rest of the service treatment records, do not show 
results from specific tests to identify the actual type of 
hepatitis.  A March 1979 service psychiatric  treatment 
record indicates a history of "hepatitis secondary to 
alcohol abuse."  However, this refers to the August 1978 
hospital record, which mentioned a recent history of drinking 
at that time, but did not identify alcohol as the cause of 
the hepatitis being treated.  

The Veteran has not been afforded a VA Compensation and 
Pension examination with respect to his claim for service 
connection for hepatitis.  This should be done.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).   

Since the claims file is being returned it should be updated 
to include VA treatment records compiled since July 24, 2006.  
See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete copies of the 
Veteran's VA medical treatment records 
from the VA medical system in Saint 
Louis, Missouri for the period of time 
from July 24, 2006, to the present.  
Complete copies of all laboratory testing 
during this period of time should also be 
obtained.  All information obtained 
should be made part of the file. 

2.  Following the above, the veteran 
should be accorded the appropriate 
examination for hepatitis and liver 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of hepatitis found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  Specifically, 
laboratory testing for hepatitis A, B, and 
C should be conducted.  The examiner 
should provide a narrative explanation as 
to what the test results reveal with 
respect to each type of hepatitis such as 
current hepatitis infection, or remote, 
and possibly healed, hepatitis.  The 
examiner is requested to indicate a 
specific diagnosis.  Does the Veteran have 
a current diagnosis of hepatitis, and if 
so, what type?  If the Veteran has a 
current diagnosis of hepatitis, the 
examiner is requested to offer an opinion 
as to the etiology of the infection.  The 
examiner is requested to review the 
service treatment records which show 
treatment for sexually transmitted disease 
(STD) during service and treatment for 
hepatitis of an unknown type during 
service.  The examiner is requested to 
indicate if it is it at least as likely as 
not (50% probability) that the Veteran's 
current hepatitis was incurred during 
active service?  If the Veteran has a 
current diagnosis of hepatitis C is it as 
least as likely as not that the original 
hepatitis C infection could have occurred 
during service coincident with the 
hepatitis treated during service, the STD 
treated during service, or the Veteran's 
reports of having been inoculated with a 
multi-use injection gun?  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

3.  Following the above, readjudicate the 
veteran's claim for service connection 
for hepatitis.  In this respect also 
consider that if several different types 
of hepatitis are identified on 
examination, whether service connection 
for each type is warranted.  If any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

